DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous claim objections are withdrawn in light of claim amendments. 
Regarding the previous 35 USC 112(f) claim interpretation, Applicants argue that “skilled artisans will clearly understand that the claimed first and second devices are near field, close range, or short range wireless communication devices that store identifying information such as serial numbers of the seats, which can be sensed by sensors using near field, close range, or short range wireless communication with these devices as described in these paragraphs.  Therefore, under the highlighted guidance in MPEP 2182(I)(A), when read in light of the specification, the claimed first and second devices connote sufficient, definite structures to one of skill in the art even if construed to cover a broad class of structures.  Accordingly, the first and second devices do not invoke 112f”. Examiner respectfully disagrees.  As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:  (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Further, MPEP 2181 recites a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).  The generic placeholder device are modified by “first” or “second” and are not modified by sufficient structure, material, or acts for performing the claimed function.  Applicants’ remarks appear to provide the structural support in the specification for the claim limitations on pages 10-11. Further, in light of Applicant’s drawings and specification, at least Fig. 10 shows device 108-2 within the vehicle seat (102-2).  The previous 35 USC 112(b) rejection is withdrawn but the previous 35 USC 112(f) claim interpretation is maintained. 
The previous 35 USC 112(b) rejections are withdrawn in light of Applicant’s remarks at least pages 10-13.
Applicant's remarks on pages 13-15 regarding the claims have been fully considered and are persuasive; the previous prior art rejection is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first device is configured to store…; second device is configured to store… in claims 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1-28 are allowed over the prior art of record.

The closest prior art of record is US 20180354391, (hereinafter Guy), US 9266487, (hereinafter Engelman), US 20160318423  (hereinafter Thibault), and US 20180154863, (hereinafter Watgen).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Guy discloses an invention that provides a motor vehicle with a seating system that comprises two or more seats and a guide track extending between three or more spaced apart seating positions within an interior of the motor vehicle, wherein each of the seats is movably coupled to the guide track, such that the seats are movable between the seating positions. However, Guy does not explicitly disclose controlling the occupant restraint system of the vehicle in a second manner based on the first seat being at the second location of the second seat in the vehicle, the first manner being different than the second manner.

The next prior art reference Engelman discloses an invention to provide a vehicle with reconfigurable seats, including front seats and a rear seat, and with = multiple restraint devices, including a pair of first restraint devices and a second restraint device. The seats are located in a passenger compartment, and at least some of the seats may be configured to move from a front-facing position to a rear-facing position. The vehicle may further include a system for detecting a potential collision object and actively suppressing at least one of the restraint devices based on a configuration of the seats and the potential direction of impact or force that would be applied to the vehicle if the collision object were to collide with the vehicle.  However, Engelman does not explicitly disclose removing the first seat from the first location and installing the first seat at the second location of the second seat and sensing when the first seat is removed from the first location and installed at the second location of the second seat in the vehicle; and controlling the occupant restraint system of the vehicle in a second manner based on the first seat being at the second location of the second seat in the vehicle, the first manner being different than the second manner.

The next prior art reference Thibault discloses an invention to provide a tracked vehicle with customization of the operator cabin. Thibault teaches a step of re-arranging or changing the position of the seats within the seating area from a predetermined seat configuration. In order to change the seat configuration from configuration a predetermined configuration to another configuration, such as a configuration requested by a customer, any number of the seats in the operator cabin may first be detached or otherwise removed from the operator cabin. Then, any number of the removed seats may be fastened within the operator cabin in positions so as to define a new configuration, such as a configuration requested by a customer. This may include, for example, removing the operator seat from a central position in the operator cabin and fastening the operator to a lateral position in the operator cabin, or vice-versa. Similar steps may be taken for any other seats to be removed and fastened to the operator cabin. However, Thibault does not explicitly disclose controlling the occupant restraint system of the vehicle in a second manner based on the first seat being at the second location of the second seat in the vehicle, the first manner being different than the second manner.

The next prior art reference Watgen discloses an invention to provide a seat belt reminder system that identifies the location the seat is mounted in the vehicle or whether the seat is correctly mounted at all based upon interaction between seat detection sensor members.  A variety of such first and second seat detection sensor members include but are not limited to optical fibers and photodetectors, short-range radio frequency identification (RFID) tags and corresponding RFID readers, and magnets and magnetic fields-sensitive switches.  However, Watgen does not explicitly disclose controlling the occupant restraint system of the vehicle in a second manner based on the first seat being at the second location of the second seat in the vehicle, the first manner being different than the second manner.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method comprising: 
providing a first location for installing a first seat in a vehicle and a second location for installing a second seat in the vehicle, the second seat being different than the first seat, and the second location being different than the first location; 
sensing when the first seat is at the first location; 
controlling an occupant restraint system of the vehicle in a first manner based on the first seat being at the first location in the vehicle;
 removing the first seat from the first location and installing the first seat at the second location of the second seat; 
sensing when the first seat is removed from the first location and installed at the second location of the second seat in the vehicle; and 
controlling the occupant restraint system of the vehicle in a second manner based on the first seat being at the second location of the second seat in the vehicle, the first manner being different than the second manner.

Regarding Claim 8, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A system comprising: 
a receiver configured to receive data indicating a location of one or more seats in a vehicle; and 
a controller configured to: 
operate an occupant restraint system for the one or more seats using a first set of parameters when the data indicates that a first seat is installed at a first location in the vehicle; and 
operate the occupant restraint system for the first seat using a second set of parameters when the data indicates that the first seat is removed from the first location and is installed at a second location of a second seat in the vehicle, the second seat being different than the first seat, and the second location being different than the first location.

Regarding Claim 15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A system comprising: 
a first device integrated with a first seat in a vehicle, wherein the first device is configured to store first data identifying the first seat; 
a first sensor arranged proximate to a first location in the vehicle, wherein the first sensor is configured to communicate with the first device and to sense the first data from the first device when the first seat is at the first location in the vehicle; and 
a controller configured to receive the first data from the first sensor, determine that the first seat is at the first location based on receiving the first data from the first sensor, and operate an occupant restraint system for the first seat based on determining that the first seat is at the first location.

Regarding Claim 28, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method comprising: 
providing a first seat and a second seat in a vehicle; 
mounting the first seat at a first location within the vehicle; 
sensing the first seat in the first location; 
controlling an occupant restraint system of the vehicle in a first manner when the first seat is in the first location in the vehicle; 
removing the first seat from the first location; 
mounting the second seat at the first location within the vehicle; 
sensing the second seat in the first location; and 
controlling the occupant restraint system of the vehicle in a second manner when the second seat is in the first location in the vehicle, the second manner being different than the first manner.

Claims 2-7, 9-14, 16-27 depend from Claims 1, 8, 15 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668